DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment, filed 12/3/2021, with respect to the objection to the Abstract of the specification have been fully considered and is sufficient and hereby acknowledged by the examiner as being in proper form.  Applicant’s arguments and amendment filed 12/3/2021, with respect to the previously cited rejections under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejections of claims 1-13, 15-19, 21, 23, 25-28, 30-34 and 39-40 have been withdrawn.  
 
Election/Restrictions
Claims 1-5, 8-13, 15-19, 21, 23, 25-34 and 39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 8-13, 15-19, 21, 23, 25-34 and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the applicants amendment filed 12/3/2021, the independent claims have all been modified to contain the limitation with regards to the functionality of the control unit in combination with a furnace having a thermal imagining camera wherein control signals are generated for the furnace by identifying, using a reflection compensation module of the control unit, a reflected component in the thermal radiation; subtracting, using the reflection compensation module, the reflected component in the thermal radiation; and selecting two positions associated with a product in the furnace, wherein the two positions are associated with substantially the same temperature, wherein a first reflected component corresponding to a first position of the two positions is associated with a first temperature, and wherein a second reflected component corresponding to a second position of the two positions is associated with a second temperature different than the first temperature.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             February 19, 2022